TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00675-CV


Security National Insurance Company, Appellant

v.

Aspen Trent, individually and as representative of the estate of Stephen Anthony Segura;
and as next friend of Kameron Anthony Segura; David Segura; and
Rosemary Segura, Appellees





FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 76038-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties to this appeal announce that they have settled their dispute and no longer
wish to pursue this appeal.  They have filed an agreed motion to dismiss.
	We grant their motion and dismiss this appeal.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion
Filed:   February 21, 2003